                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3066
     vs.

HECTOR DIAZ PEREZ,                                          ORDER

                  Defendant.


       Defendant has moved to continue the pretrial motion deadline and trial,
(Filing Nos. 50 and 51), because Defendant and defense counsel need additional
time to fully review the discovery received before deciding if pretrial motions
should be filed. The motion to continue is unopposed. Based on the showing set
forth in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motions to continue, (Filings 50 and 51), are granted.

      2)    Pretrial motions and briefs shall be filed on or before June 28, 2021.

      3)    Trial of this case is continued pending resolution of any pretrial
            motions filed

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and June 28, 2021 shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
            local rules will be deemed a waiver of any right to later claim the time
            should not have been excluded under the Speedy Trial Act.

      May 27, 2021.                          BY THE COURT:
                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
